WiNSlow, C. J.
Tbe propositions which are decided in this case and which render necessary an affirmance of the order appealed from are as follows:
1. When the trust company invested Mr. Ackley’s money in worthless or depreciated securities, a cause of action at once arose in favor of Ackley against the trust company for the loss occasioned to him by reason of such investment.
2. Upon Ackley’s death such cause of action vested in his estate and passed to his personal representative, namely the executor, to be prosecuted for the benefit of the general estate.
3. The assignment of the worthless or depreciated securities themselves to the plaintiff as part of the trust fund to be held by him in trust for the benefit of the widow did not invest the trustee with title to the claim or claims for damages in favor of the estate resulting from the investment of Ackley’s funds in worthless securities.
4. There is no allegation in the complaint showing that the trustee ever acquired title in any way to such claims for damages, hence no cause of action is stated in his favor.
By the Court. — Order affirmed.